                 Case 20-12841-MFW                Doc 653         Filed 01/15/21         Page 1 of 5




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al., 1                         Case No. 20-12841 (MFW)

                                 Debtors.                   (Jointly Administered)


                   NOTICE OF AGENDA FOR MATTERS SCHEDULED FOR
                 TELEPHONIC HEARING ON JANUARY 20, 2021 AT 10:30 A.M.


                   THE HEARING WILL BE HELD REMOTELY VIA ZOOM.

                    TO PARTICIPATE IN THE HEARING, PARTIES MUST
                          REGISTER THEIR APPEARANCE USING THE
                     FOLLOWING ZOOMGOV HEARING REGISTRATION
                                               LINK:
                  https://debuscourts.zoomgov.com/meeting/register/vJItcuGppj0oGr
                                     YNhRRczJt-ZDGy05_nWdE

                 PARTIES ARE ENCOURAGED TO REGISTER AT LEAST 24
                   HOURS IN ADVANCE OF THE SCHEDULED HEARING
                 TIME. AFTER REGISTERING FOR THE HEARING USING
                  THE LINK PROVIDED ABOVE, PARTIES WILL RECEIVE
                    A CONFIRMATION EMAIL THAT WILL INCLUDE A
                 SEPARATE ZOOMGOV HEARING LINK AND PASSWORD
                      THAT ARE UNIQUE TO EACH REGISTRANT TO
                             CONNECT TO THE HEARING.

                      PLEASE NOTE: UNLESS ADDRESSING THE COURT,
                         AUDIO SHOULD BE MUTED IN ZOOM ONCE
                                     CONNECTED.




1 The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number of
debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their federal
tax identification numbers is not provided herein. A complete list of such information may be obtained on the
website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor entities
for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.
           Case 20-12841-MFW         Doc 653    Filed 01/15/21      Page 2 of 5




RESOLVED MATTERS:

1.   Application of the Official Committee of Unsecured Creditors, Pursuant to Sections 328
     and 1103 of the Bankruptcy Code and Federal Rule of Bankruptcy Procedure 2014 for an
     Order Approving the Retention and Employment of Berger Singerman LLP as Counsel to
     the Committee, Effective as of November 19, 2020 [Docket No. 504, Filed December 11,
     2020]

     Response Deadline: December 28, 2020 at 4:00 p.m.

     Responses Received: None.

     Related Documents:

            A.     Certificate of No Objection [Docket No. 573, Filed December 29, 2020]

            B.     Order Approving the Retention and Employment of Berger Singerman as
                   Counsel to the Official Committee of Unsecured Creditors, Effective as of
                   November 19, 2020 [Docket No. 579, Filed December 30, 2020]

     Status: The order has been entered. No hearing is necessary.

2.   Application Pursuant to 11 U.S.C. §§ 328 and 1103, Fed. R. Bankr. P. 2014, and Local
     Rule 2014-1, Authorizing and Approving the Employment and Retention of Dundon
     Advisers LLC as Financial Advisor to the Official Committee of Unsecured Creditors
     Nunc Pro Tunc to November 20, 2020 [Docket No. 505, Filed December 11, 2020]

     Response Deadline: December 28, 2020 at 4:00 p.m.

     Responses Received: None.

     Related Documents:

            A.     Certificate of No Objection [Docket No. 574, Filed December 29, 2020]

            B.     Order Authorizing the Employment and Retention of Dudon Advisers
                   LLC as Financial Advisor for the Official Committee of Unsecured
                   Creditors Nunc Pro Tunc to November 20, 2020 [Docket No. 580, Filed
                   December 30, 2020]

     Status: The order has been entered. No hearing is necessary.

3.   Application of the Official Committee of Unsecured Creditors for Order, Pursuant to 11
     U.S.C. §§ 328, and 1103, Fed. R. Bankr. P. 2014, and Local Rule 2014-1, Authorizing
     and Approving the Employment and Retention of Pachulski Stang Ziehl & Jones LLP as
     Co-Counsel to the Official Committee of Unsecured Creditors, Effective as of November



                                            2
           Case 20-12841-MFW         Doc 653    Filed 01/15/21      Page 3 of 5




     19, 2020 [Docket No. 506, Filed December 11, 2020]

     Response Deadline: December 28, 2020 at 4:00 p.m.

     Responses Received: None.

     Related Documents:

            A.     Certificate of No Objection [Docket No. 575, Filed December 29, 2020]

            B.     Order Authorizing and Approving the Retention of Pachulski Stang Ziehl
                   & Jones LLP as Co-Counsel to the Official Committee of Unsecured
                   Creditors, Effective as of November 19, 2020 [Docket No. 581, Filed
                   December 30, 2020]

     Status: The order has been entered. No hearing is necessary.

UNCONTESTED MATTERS UNDER CNO:

4.   Second Omnibus Motion of Debtors for Entry of an Order (I) Authorizing Debtors to (A)
     Reject Certain Executory Contracts and Unexpired Leases of Nonresidential Real
     Property and (B) Abandon Certain Personal Property, if any, Each Effective as of the
     Rejection Date and (II) Granting Related Relief [Docket No. 565, Filed December 28,
     2020]

     Response Deadline: January 13, 2021 at 4:00 p.m.

     Response(s) Received: None.

     Related Documents:

            A.     Declaration of Brian Gleason in Support of Second Omnibus Motion of
                   Debtors for Entry of an Order (I) Authorizing Debtors to (a) Reject
                   Certain Executory Contracts and Unexpired Leases of Nonresidential Real
                   Property and (b) Abandon Certain Personal Property, if Any, Each
                   Effective as of the Rejection Date and (II) Granting Related Relief
                   [Docket No. 642, Filed January 12, 2021]

            B.     Certificate of No Objection [Docket No. 650, Filed January 14, 2021]

     Status: A certificate of no objection has been filed. No hearing is necessary unless the
             Court has questions.

5.   Debtors’ Motion for Entry of an Order Enlarging the Time Within Which to File Notices
     of Removal [Docket No. 601, Filed January 5, 2021]




                                            3
           Case 20-12841-MFW         Doc 653     Filed 01/15/21    Page 4 of 5




     Response Deadline: January 13, 2021 at 4:00 p.m.

     Response(s) Received: None.

     Related Documents:

            A.     Certificate of No Objection [Docket No. 649, Filed January 14, 2021]

     Status: A certificate of no objection has been filed. No hearing is necessary unless the
             Court has questions.

UNCONTESTED MATTERS GOING FORWARD:

6.   Motion of Juanita Aguilar for Relief from Automatic Stay [Docket No. 576, Filed
     December 30, 2020]

     Response Deadline: January 13, 2021 at 4:00 p.m. Extended to January 15, 2021 at 4:00
     p.m. for the Debtors.

     Responses Received: Informal comments from the Debtors.

     Status: This matter is going forward.

7.   Debtors’ Motion for Entry of an Order (I) Fixing Deadlines for Filing Proofs of Claim
     and (II) Approving the Form and Manner of Notice Thereof [Docket No. 622, Filed
     January 11, 2021]

     Response Deadline: January 19, 2021 at 4:00 p.m.

     Response(s) Received: Informal comments received from a landlord.

     Related Documents:

            A.     Order Shortening Notice Period for Debtors’ Motion for Entry of an Order
                   (I) Fixing Deadlines for Filing Proofs of Claim and (II) Approving the
                   Form and Manner of Notice Thereof [Docket No. 638, Filed January 12,
                   2021]

            B.     Notice of Hearing on Debtors’ Motion for Entry of an Order (I) Fixing
                   Deadlines for Filing Proofs of Claim and (II) Approving the Form and
                   Manner of Notice Thereof [Docket No. 641, Filed January 12, 2021]

     Status: This matter is going forward.




                                             4
             Case 20-12841-MFW          Doc 653      Filed 01/15/21   Page 5 of 5




STATUS CONFERENCE:

8.     Debtors’ Motion for Entry of Orders (I)(A) Establishing Bidding Procedures Relating to
       the Sale of the Debtors’ Assets, (B) Approving the Debtors' Entry into the Stalking Horse
       Purchase Agreement, (C) Establishing Procedures Relating to the Assumption and
       Assignment of Certain Executory Contracts and Unexpired Leases, (D) Approving Form
       and Manner of Notices Relating Thereto, and (E) Scheduling a Hearing to Consider the
       Proposed Sale; (II) (A) Approving the Sale of the Debtors' Assets Free and Clear of All
       Liens, Claims, Encumbrances, and Interests, and (B) Authorizing the Assumption and
       Assignment of Certain Executory Contracts and Unexpired Leases; and (III) Granting
       Related Relief [Docket No. 17, Filed November 9, 2020]

       Related Documents:

              A.      Exhibit D (Member Notice) to Order (I) Authorizing the Sale of All of the
                      Debtors’ Assets Free and Clear of Liens, Claims, Encumbrances, and
                      Other Interests, (II) Authorizing and Approving the Debtors’ Performance
                      Under the Stalking Horse Purchase Agreement, (III) Approving the
                      Assumption and Assignment of Certain of the Debtors’ Executory
                      Contracts and Unexpired Leases Related Thereto and (IV) Granting
                      Related Relief [Docket No. 564, Exhibit D, Filed December 28, 2020]

       Status: The Debtors request that this matter go forward as a status conference.


Dated: January 15, 2021

GREENBERG TRAURIG, LLP

/s/ Dennis A. Meloro                                   Nancy A. Peterman (admitted pro hac vice)
Dennis A. Meloro (DE Bar No. 4435)                     Eric Howe (admitted pro hac vice)
1007 North Orange Street, Suite 1200       - and -     Nicholas E. Ballen (admitted pro hac vice)
Wilmington, Delaware 19801                             77 West Wacker Dr., Suite 3100
Telephone: (302) 661-7000                              Chicago, Illinois 60601
Facsimile: (302) 661-7360                              Telephone: (312) 456-8400
Email: melorod@gtlaw.com                               Facsimile: (312) 456-8435
                                                       Email: petermann@gtlaw.com
                                                              howee@gtlaw.com
                                                              ballenn@gtlaw.com

                      Counsel for the Debtors and Debtors in Possession




                                               5
